Citation Nr: 0025463	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a laceration of the left leg.  

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for acquired nicotine 
dependence.

4.  Entitlement to service connection for a lung disorder, 
emphysema, claimed as secondary to nicotine dependence.

5.  Entitlement to service connection for a degenerative disc 
disease of the lumbosacral spine, claimed as a low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1964 
to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part, 
continued a noncompensable (0%) disability rating for the 
veteran's service-connected left leg laceration which had 
been in effect since February 1979.  That rating decision 
also denied service connection for a left foot disability, 
emphysema, and nicotine dependence.  A February 1999 RO 
rating decision denied service connection for a low back 
disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of a current 
medical diagnosis of nicotine dependence, emphysema, or any 
other tobacco related lung disorder.  

3.  The service medical records reveal that in August 1966 
the veteran sprained his left ankle.  One of the symptoms of 
this was numbness in his left foot.  The veteran's feet were 
normal on separation examination.  

4.  There is no medical opinion, or other competent evidence 
linking the current left foot disorder to the veteran's 
active military service.  

5.  The veteran's service medical records reveal complaints 
of low back pain during service.  

6.  There is competent medical evidence of a current low back 
disability.  

7.  There is medical evidence of record which suggests a 
relationship between the veteran's current low back 
disability and his military service.  

8.  The service-connected left leg disability is manifested 
by a superficial 2 inch by 2 inch irregularly shaped scar, 
and by subjective complaints of numbness, pain, and 
discomfort. 


CONCLUSIONS OF LAW

1.  The appellant has not presented well grounded claims for 
service connection for emphysema, nicotine dependence, or a 
left foot disorder, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

3.  The criteria for a compensable disability rating for the 
service-connected residuals of a laceration of the left leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7803, 
7804, 7805 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

A.  Nicotine Dependence and Emphysema

In this case, the determinative elements presented by the 
claim are (1) whether the veteran smoked during service; (2) 
whether he currently suffers form nicotine dependence and or 
emphysema; and, if so, (3) whether this current disability is 
etiologically related to his smoking during active service.  
The Board concludes that medical evidence is needed to lend 
plausible support for the second and third elements presented 
by this claim because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In November 1997 the veteran submitted a photocopy of a 
newspaper article entitled "VA approves benefits for tobacco 
claims."  In the accompanying letter the veteran asked for a 
claim form so that "I can file a claim pertaining to 
obtaining residuals / benefits for disabled smokers."  In 
January 1998 the veteran submitted a VA Form 21-526 which he 
claimed service connection for "smoking  and smoke related 
illness / smoking addiction started in the Army July 1964 
smoking has caused deterioration of my lungs and labored 
breathing."  However on this form item number 20 
specifically asks for the veteran to provide information 
about his medical treatment for the medical conditions which 
he is claiming service connection for.  In response to this 
the veteran indicated "never been treated  . . . [for]  . . 
. smoking, smoke related illness."  

Also in January 1998 the veteran submitted a statement from 
his mother.  This statement indicates that the veteran did 
not smoke before he entered active service in the Army.  
However, the veteran's mother indicates that she knows that 
the veteran began smoking in the Army because he told her so.  

The veteran's service medical records appear to be complete.  
There is no indication of any complaints of, or medical 
diagnosis of nicotine dependence, emphysema, or any other 
tobacco related lung disorder.  There are indications that 
the veteran was treated for upper respiratory infections 
(colds) and bronchitis during service.  However the records 
reveal that these ailments were acute and transitory in 
nature.  The veteran's separation medical history did note 
that the veteran had "frequent colds in winter time."  
However on separation examination the veteran's lungs and 
chest were normal, with no abnormalities noted by the 
examining physician.  

The Board will accept that the veteran began smoking during 
his period of active service.  He has submitted lay 
statements which say so.  Lay evidence is sufficient to 
support this issue.  Caluza, 7 Vet. App. at 506; Layno, 6 
Vet. App. at 469, citing Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  "The appellant's evidentiary assertions must be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."   Samuels v. West, 11 Vet. App. 433, 
435 (1998).  

However, the veteran's statements are not competent to 
establish that he currently suffers from nicotine dependence, 
emphysema, or any other tobacco related disease.  The Board 
notes that nicotine dependence and emphysema are diseases for 
VA compensation purposes.  While lay testimony is competent 
to establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
medical determination.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the present case the veteran has submitted absolutely no 
medical evidence to support his claims that he suffers from 
nicotine dependence, emphysema, or any other tobacco related 
disease.  As noted above, the veteran specifically indicated 
on the forms submitted to the RO that he had never been 
treated for these disabilities.  The veteran merely asserts 
that he has these disorders.  However, he is not competent to 
provide evidence of a current medical diagnosis.  

The Board also notes that the veteran is presently 
incarcerated and has been so for some time.  There are 
medical treatment records from the prison.  The veteran has 
access to medical treatment facilities in prison yet he has 
never complained of, or been treated for any tobacco related 
disease in these facilities.  Simply put, there is no 
competent medical evidence of the diseases claimed by the 
veteran.  As such, the veteran does not meet the first 
element required for the claims to be well grounded.  See 
Caluza, 7 Vet. App. at 506.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  Absent the submission and establishment of a well-
grounded claim, the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. 477 (1999).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

B.  Left Foot

The veteran also claims entitlement to service connection for 
a left foot disorder.  The veteran's October 1998 substantive 
appeal, VA Form 9, best states this claim.  He claims that he 
has a ganglion cyst on his left foot and that he developed 
this during service.  He claims that he has had it "off and 
on  . . . since I left the Army."  

The veteran's service medical records reveal that in August 
1966 the veteran sprained his left ankle.  This was treated 
with an elastic bandage.  A few days later the veteran 
complained of pain and numbness in his left foot.  The March 
1967 separation examination report indicates that the 
veteran's feet were "normal," with no abnormalities noted 
by the examining physician.  

At this point the Board acknowledges that the veteran claims 
that his left foot disorder was caused at the same time he 
incurred a left leg laceration during service.  The veteran's 
left leg laceration is documented.  However, there is no 
indication that the veteran's left foot was injured at the 
same time.  Moreover, the service medical records show normal 
feet on separation, while the left leg laceration was noted, 
this does not support the veteran's allegations.  

An April 1997 medical treatment record from the Arkansas 
Department of Corrections noted the presence of a "bony 
prominence left foot."  In April 1998 a VA examination of 
the veteran was conducted.  The noted medical history was 
that the "patient states that he has had a mass develop over 
the lateral aspect of the left foot.  He would suggest that 
the mass has been there for many, many years."  Examination 
revealed a small, soft, fluid filled mass at the base of the 
fifth metatarsal.  The impression was "ganglion cyst."  A 
surgical consultation was obtained and the April 1998 report 
indicates that the mass was treated by aspiration.  

The evidence of record does not reveal the existence of any 
left foot disorder during service.  The veteran's separation 
examination specifically indicates that there were no 
abnormalities of his feet on separation.  The earliest 
evidence of any left foot disorder is an April 1997 prison 
medical treatment report.  This report is dated over three 
decades after the veteran separated from military service.  
There is no medical evidence which in any way links the 
veteran's current left foot ganglion cyst to his military 
service.  As such, the veteran does not meet the third 
element required for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 
455 (1995); Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  Absent the submission and establishment of a well-
grounded claim, the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. 477 (1999).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

C.  Low Back

Again as noted above, the law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991)(emphasis added).  Establishing a well 
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

The veteran claims entitlement to service connection for a 
low back disorder.  Service medical records reveal that the 
veteran was treated on several occasions for complaints of 
low back pain.  A January 1998 MRI examination report reveals 
that the veteran has degenerative disc disease of the 
lumbosacral spine.  An October 1997 prison medical treatment 
record appears to relate the veteran's current low back pain 
to his military service.  As such, the veteran meets all the 
requirements for the claim for service connection for a low 
back disorder to be well grounded.  To this extent the 
veteran's claim is allowed and the claim is remanded below 
for additional development.  

II.  Increased Rating

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service-connected disability has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he suffered 
a laceration to his left leg.  Apparently there was no 
functional impairment from this injury and the March 1967 
separation examination noted only a scar on the left leg.  
Subsequently the veteran has had vague complaints of his left 
leg "bothering" him.  August 1993 medical records from the 
Arkansas Department of Corrections are indicative of these 
complaints.  These records note "my left leg bothering me 
for about 2 years.  I have been shot in the leg.  2 old 
bullet scar n left leg below [knee] and scar (bullet?) left 
foot."  At this point the Board must make some observations.  
The claims file is filled with similar medical records in 
which the veteran reports his medical history of being shot 
in the left leg; often these accounts refer to combat in 
Vietnam.  He has also made similar assertions with respect to 
injuries unrelated to the current claim.  For example he has 
indicated that he was shot in the neck and shoulder area 
during service.  A review of the veteran's service medical 
records does not reveal any of this history to be true.  The 
reports of the laceration of his left leg indicate a more 
mundane injury.  There is absolutely no evidence of record 
that indicates that the veteran served in Vietnam.  There is 
no medical evidence to confirm any allegations of gunshot 
wounds during service.  The evidence of record reveals that 
the veteran is incarcerated in prison for bank robbery.  The 
reports of medical history that he makes on post-service 
medical treatment records are questionable and unsupported by 
the evidence of record.  

In April 1998 a VA examination of the veteran was conducted.  
On this examination the veteran reported that he injured his 
left leg during service when it was struck by a trailer 
hitch.  The veteran reported pain in his left leg.  Physical 
examination revealed a superficial scar on the left leg.  The 
veteran reported decreased sensation of the left leg from the 
knee to the lateral border of the left foot.  However, the 
examining physician indicated that it "was felt that the 
sensory changes described by the patient did not correspond 
to an area that would be produced  . . .  by the abrasion."  
The diagnosis was healed remote abrasion and the veteran was 
sent for neurologic examination.  Neurology examination 
revealed no weakness of the lower extremities.  There was 
some minimally decreased pinprick sensation along the lateral 
aspect of the left foot.  Otherwise, the examination was 
normal with no abnormality of pain, touch, or reflexes of the 
left leg.  The examining physician noted the numbness of the 
left foot but also indicated that it was sensory in nature 
and did not result in any motor deficit or neurological 
functional deficit.  The Board notes that no nerve conduction 
studies were conducted.  Rather, the diagnosis was made by 
pinprick.  While this is an accepted form of basic neurologic 
examination, it does rely on accurate reporting by the 
patient.  In this case the Board notes that the veteran has 
provided differing and inaccurate medical history of 
inservice injuries to medical professionals over a long 
period of time.  As such, any reported symptoms by the 
veteran are deemed to be of questionable probative value when 
viewed in light of this history.

The service connected residuals of a laceration of the left 
leg are is currently rated as noncompensable (0%) disabling 
under diagnostic code 7805.  That rating contemplates scars 
and instructs to rate on limitation of function of the 
affected body part.  38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7805 (1999).  Scars can also be rated as 10 percent 
disabling if they are tender and painful on objective 
demonstration or are ulcerated and poorly nourished.  
38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7803, 7804 
(1999).  

The evidence of record reveals that the veteran has a well 
healed scar on his left leg.  It is not tender, painful, 
ulcerated, or poorly nourished.  The are subjective 
complaints of slight numbness on the lateral aspect of the 
left foot.  However, the evaluation of a trained physician is 
that this results in no functional impairment.  There is also 
no evidence of any other impairment of the left leg.  As 
such, the preponderance of the evidence is against an 
increased rating for the veteran's left leg disability. 



ORDER

Because they are not well-grounded, the veteran's claims for 
service connection for nicotine dependence, and emphysema are 
denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for a left foot disorder is denied.  

The claim for entitlement to service connection for a low 
back disorder is well grounded.  To this extent only, the 
appeal is granted.

A compensable rating for the service-connected residuals of a 
laceration of the left leg is denied.  


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for service connection for a low 
back disorder is shown to be well grounded, but the duty to 
assist him in its development have not yet been fulfilled.  

The Board has determined that the veteran's claim for service 
connection is well grounded.  However, evaluation of the 
claim on the merits requires additional development.  The 
case is REMANDED to the RO for the following development:


1.  The RO should attempt to secure 
complete copies of the veteran's service 
personnel records, including a copy of 
his DD 214, from the service department 
or the appropriate depository of records.  
In this regard the RO should request the 
search for the records under the 
veteran's name and service number as it 
appears on his service medical records as 
these have changed over the years.  

2.  The RO should contact the Arkansas 
Department of Corrections and/or the 
appropriate judicial authority to 
determine the length of the veteran's 
prison incarceration.  

3.  Subsequently, the RO should forward 
the claims file to a VA physician of the 
appropriate specialty.  The physician is 
requested to review the claims file and 
the medical evidence of record, including 
the veteran's service medical records.  
The physician is requested to offer an 
opinion as to whether, or not, the 
veteran's currently diagnosed 
degenerative disc disease of the 
lumbosacral spine is related to his 
inservice complaints of low back pain?  
If, the physician determines that a 
medical examination is required to obtain 
medical evidence necessary to render the 
requested opinion, the appropriate VA 
examination(s) should be ordered.  

4.  Subsequently, the RO should consider 
the issue of entitlement to service 
connection for a low back disorder, 
degenerative disc disease of the 
lumbosacral spine, on the merits.  In 
this regard the RO is reminded ascertain 
the credibility of the claimant.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for a low back disorder will be postponed until 
the remand action is completed

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge



 



